Brown, C. J.
Both parties are dissatisfied with the ruling of the Court in this case; and each tendered a bill of exceptions, assigning various errors which they alleged were committed upon the trial. After a careful examination of the record, we deem it unnecessary to decide but a single point.
*22It was admitted by the parties, for the purposes of this trial, that the Southern Express Company had settled this case with Green, the plaintiff, and had paid him the amount agreed upon, which he had accepted in full satisfaction for the injury; that this settlement was made pending this suit, but without notice of any claim of Green’s attorney for fees, unless the pendency of the suit was notice.
yfe hold that the pendency of the suit is not such notice to the defendant, of the contract as to fees between plaintiff and his counsel, or of the fact that the fees have not been paid, as is necessary to bind the defendant to pay the fees, in case of a settlement between him and the plaintiff. We rest this case upon the authority of Gray vs. Lawson, 36 Ga., 629. And we affirm the judgment of the Court below granting a new trial.